UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7994


ANTONIO DESHAWN ROBINSON,

                  Petitioner - Appellant,

             v.

GENE M. JOHNSON,      Director   of   the   Virginia   Department   of
Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:08-cv-00122-MSD-TEM)


Submitted:    April 29, 2009                      Decided:    May 8, 2009


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antonio DeShawn Robinson, Appellant Pro Se.     Gregory William
Franklin, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Antonio DeShawn Robinson seeks to appeal the district

court’s    order       accepting        the     recommendation        of    the    magistrate

judge     and    denying         relief     on    his     28    U.S.C.      §    2254     (2006)

petition.        The order is not appealable unless a circuit justice

or    judge     issues      a    certificate         of   appealability.           28     U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent       “a       substantial       showing       of    the       denial    of     a

constitutional         right.”            28    U.S.C.      § 2253(c)(2)         (2006).         A

prisoner        satisfies          this        standard        by    demonstrating            that

reasonable       jurists         would     find      that      any    assessment         of     the

constitutional         claims      by     the    district       court    is     debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                      We have

independently reviewed the record and conclude that Robinson has

not     made    the    requisite          showing.          Accordingly,          we     deny    a

certificate       of     appealability           and      dismiss     the       appeal.          We

dispense        with    oral       argument       because       the     facts      and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                       DISMISSED

                                                 2